Citation Nr: 1027260	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  05-29 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for laryngeal squamous cell 
carcinoma with laryngectomy, to include as secondary to a service 
connected disability.

2.  Entitlement to a compensable evaluation for excision of left 
vocal cord, benign nodule.

3.  Entitlement to a total disability rating based on individual 
employability (TDIU) due to service connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1969 and from November 1970 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision that denied the benefits 
sought on appeal.

On his Substantive Appeal, received in April 2005, the Veteran 
requested a hearing before a member of the Board.  The Veteran 
was sent a letter in September 2005 asking him to clarify the 
type of hearing he desired.  The Veteran responded that he wanted 
a hearing before the RO Decision Review Officer (DRO).  The 
Veteran was scheduled for a DRO hearing on November 17, 2005.  A 
handwritten note dated that same day, indicated that a written 
statement was obtained in lieu of a hearing.  The written 
statement, dated on November 17, 2005, indicated that the Veteran 
decided not to have his personal hearing and requested that the 
case be sent to the Board.  Based on the foregoing, the Board 
hearing request is considered withdrawn.

This matter was remanded by the Board in April 2008 for further 
evidentiary development.  While it returns for appellate review, 
the appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, this matter must again be remanded for further 
evidentiary development.

In its April 2008 remand, the Board instructed the RO to schedule 
a VA examination to determine whether the Veteran's laryngeal 
squamous cell carcinoma with laryngectomy was caused or 
chronically aggravated by any of his service connected 
disabilities.  The examiner was also asked to opine whether the 
Veteran's current laryngeal squamous cell carcinoma was related 
to his active military service or manifested in service.  

The April 2008 remand also requested that the Veteran be 
scheduled for an additional examination to determine the severity 
of his service connected excision of left vocal cord, benign 
nodule.  The examiner was asked to include a description of the 
Veteran's symptomatology and make a finding as to the impact on 
the Veteran's ability to function under the ordinary conditions 
of daily life.  The examiner was then requested to provide an 
opinion as to whether the Veteran's service connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.  

In response to the Board remand, the Veteran was scheduled for a 
VA examination in August 2008 where the Veteran's laryngeal 
squamous cell carcinoma was examined; however, the examiner was 
not able to render an opinion regarding this disability because 
the claims file was unavailable.  Thereafter, the examiner 
reviewed the claims file and submitted an addendum dated in 
September 2008 indicating that there was no relationship between 
the Veteran's service connected vocal cord nodules and his 
squamous cell carcinoma.  Unfortunately, this opinion is only 
part of the necessary information sought by the Board in its 
April 2008 remand.  There is no mention as to whether the 
Veteran's laryngeal squamous cell carcinoma was related to his 
active military service or manifested in service.  Furthermore, 
there was no additional examination scheduled to determine the 
severity of the Veteran's service connected excision of the left 
vocal cord, benign nodule.  And, the claims file is devoid of an 
opinion regarding Veteran's ability to secure or follow a 
substantially gainful occupation.  

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the case is remanded for the RO obtain an opinion as 
to whether it is at least as likely as not that the Veteran's 
laryngeal squamous cell carcinoma is related to his military 
service or was manifested by service.  The case is also remanded 
to schedule a VA examination to determine the severity of the 
excision of the left vocal cord, benign nodule and whether his 
service connected disabilities render him unemployable.  

Accordingly, the case is REMANDED for the following action:

1.	If possible, forward the Veteran's claims 
file to the same examiner who performed the 
August 2008 VA examination and rendered the 
September 2008 VA medical opinion to 
ascertain whether the Veteran's laryngeal 
squamous cell carcinoma is etiologically 
related to his active service or became 
manifest within a year of discharge.  (If the 
August 2008 examiner is unavailable, please 
select a suitably qualified replacement for 
commentary.)  No further examination of the 
Veteran is necessary with regard to his 
laryngeal squamous cell carcinoma unless the 
examiner determines otherwise.  

It would be helpful if the examiner would use 
the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.	Then, schedule the Veteran for an appropriate 
VA examination to determine the current 
severity of his service connected excision of 
left vocal cord, benign nodule.  The 
Veteran's claims file must be available to 
the examiners for review in conjunction with 
the examination, and such should be noted in 
the examination report.  All tests or studies 
deemed necessary should be accomplished, to 
include current pulmonary function tests.  
All pertinent symptomatology and findings 
should be reported in detail, to include any 
hoarseness, any inflammation of cords or 
mucous membrane, any thickening or nodules of 
cords, polyps, submucous infiltration, or 
pre-malignant changes on biopsy, and the 
inability to speak above a whisper or 
inability to communicate by speech.  The 
examiner is also asked to comment on the 
Veteran's symptomatology and its impact on 
the Veteran's ability to function under the 
ordinary conditions of daily life.  The 
examiner should explain the rationale for any 
opinion given.

3.	The Veteran should be scheduled for a VA 
general medical examination. The claims 
folder must be provided to the examiner for 
review in conjunction with the evaluation.  
The  examiner is requested to provide an 
opinion, based on a review of the Veteran's 
clinical history as contained in the claims 
folder, as to whether it is at least as 
likely as not that the Veteran's service-
connected disabilities alone render him 
unable to secure or follow a substantially 
gainful occupation.  The examiner should give 
consideration to the Veteran's level of 
education, special training, and previous 
work experience, but should not consider his 
age or the impairment caused by nonservice 
connected disabilities.

4.	Thereafter, readjudicate all of the issues on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement of 
the case (including the regulations regarding 
secondary service connection and all 
appropriate diagnostic codes) and afford the 
Veteran and his representative an appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board, as 
warranted. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


